JUSTICE STEIGMANN, dissenting: In my judgment, the majority has endorsed an erroneous trial court analysis. As a result, I respectfully dissent. A complex body of law has developed over the 24 years since the United States Supreme Court first announced that procedural safeguards were needed to protect an individual’s fifth amendment privileges. (See Miranda, 384 U.S. at 444, 16 L. Ed. 2d at 706, 86 S. Ct. at 1612.) As the majority in this case correctly points out, the general objective of the Court was to protect the rights of individuals who have been “cut off from the outside world and surrounded by antagonistic forces in a police-dominated atmosphere.” (207 Ill. App. 3d at 109.) While this objective is entirely legitimate in the typical case in which a person, previously at liberty, has been taken into police custody, it should not be extended to cover a person who has been “cut off from the outside world” because he is serving a sentence in a State penitentiary. To extend this objective to cover such persons trivializes and demeans its appropriate use. In cases like this one, where the applicability of Miranda is raised, courts need to address the following issues: (1) what are the general principles of Miranda concerning custodial interrogation; and (2) how should these principles be applied in the context of the particular case before the court? 1. Miranda Principles Miranda is a case of limited contextual application. (See Oregon v. Mathiason (1977), 429 U.S. 492, 495, 50 L. Ed. 2d 714, 719, 97 S. Ct. 711, 714.) “Fidelity to the doctrine announced in Miranda requires that it be enforced strictly, but only in those types of situations in which the concerns that powered the decision are implicated. Thus, we must decide whether a [particular curtailment of freedom of action] exerts upon a detained person pressures that sufficiently impair his free exercise of his privilege against self-incrimination to require that he be warned of his constitutional rights.” Berkemer v. McCarty (1984), 468 U.S. 420, 437, 82 L. Ed. 2d 317, 333, 104 S. Ct. 3138, 3148-49. Miranda is particularly applicable to the custodial interrogation of free citizens pulled into the foreign environment of the police. Perhaps the best analysis of this point is provided by Professor Yale Kamisar, as follows: “It is the impact on the suspect’s mind of the interplay between police interrogation and police custody — each condition reinforcing the pressures and anxieties produced by the other— that, as the Miranda Court correctly discerned, makes ‘custodial police interrogation’ so devastating. It is the suspect’s realization that the same persons who have cut him off from the outside world, and have him in their power and control, want him to confess, and are determined to get him to do so, that makes the ‘interrogation’ more menacing than it would be without the custody and the ‘custody’ more intimidating than it would be without the interrogation. It is this combination of ‘custody’ and ‘interrogation’ that creates — and, in the absence of ‘adequate' protective devices,’ enables the police to exploit — an ‘interrogation environment’ designed to ‘subjugate the individual to the will of his examiner.’ It is this combination — more awesome, because of the interplay, than the mere sum of the ‘custody’ and ‘interrogation’ components — that produces the ‘interrogation atmosphere,’ ‘interrogation...m a police dominated atmosphere,’ that ‘carries its own badge of intimidation,’ that ‘exacts a heavy toll in individual liberty and trades on the weakness of individuals,’ and that is so ‘at odds’ with the privilege against compelled self-incrimination.” (Emphasis in original.) (Kamisar, Brewer v. Williams, Massiah, & Miranda: What is ‘Interrogation’? When Does It Matter?, 67 Geo. L.J. 1, 63-64 (1978) (quoting terminology of Miranda).) Whether these same concerns are applicable to the context of prisons and prisoners is addressed next. 2. Applying Miranda Principles to Prisons and Prisoners Miranda itself concerned the separate cases of four men, each placed into custody by the police and interrogated at a police station for the purpose of obtaining a confession. (Miranda, 384 U.S. at 440, 16 L. Ed. 2d at 704, 86 S. Ct. at 1610.) Since that 1966 decision, the Supreme Court has utilized Miranda in the specific context of prisons and prisoners only three times. In Mathis v. United States (1968), 391 U.S. 1, 20 L. Ed. 2d 381, 88 S. Ct. 1503, the Court reviewed the admissibility of statements made to an IRS agent by a prisoner serving a State sentence. In a five to three decision, the Court rejected the government’s contentions “that tax investigations [we]re immune from the Miranda requirements for warnings to be given a person in custody,” or that the warnings were required only when questioning someone who is in custody in connection with the crime under investigation. Mathis, 391 U.S. at 4-5, 20 L. Ed. 2d at 385-86, 88 S. Ct. at 1505. Eight years later, the Court rejected the argument that Miranda or Mathis applied to the question of whether counsel must be provided at civil prison disciplinary hearings. Baxter v. Palmigiano (1976), 425 U.S. 308, 315, 47 L. Ed. 2d 810, 819, 96 S. Ct. 1551, 1556 (stating “[t]he Court has never held, and we decline to do so now, that the requirements of those cases must be met to render pretrial statements admissible in [contexts] other than criminal cases”). Finally, earlier this year the Court held that a Miranda warning was not required when an incarcerated suspect voluntarily spoke to an undercover law enforcement officer posing as a fellow inmate. (Perkins, 496 U.S. at 300, 110 L. Ed. 2d at 253, 110 S. Ct. at 2399.) The Court distinguished Mathis, stating that while Mathis allows a Miranda analysis to be applied to meetings between the State and a prisoner, there was “no reason to assume the possibility that the suspect might feel coerced” in Perkins because the defendant was not aware that he was talking to a government agent. (Perkins, 496 U.S. at 299, 110 L. Ed 2d at 252, 110 S. Ct. at 2398:) The Court concluded parenthetically that “[t]he bare fact of custody may not in every instance require a warning even when the suspect is aware that he is speaking to an official, but we do not have occasion to explore that issue here.” Perkins, 496 U.S. at 299, 110 L. Ed. 2d at 252, 110 S. Ct. at 2398. 3. How the Law Should Be Applied in this Case The majority concludes its opinion by stating that “a reasonable man in defendant’s position would have believed himself to be ‘in custody.’ ” (207 Ill. App. 3d at 116.) Yet, could any reasonable prison inmate not arrive at this same conclusion wherever he may be within the walls of a State prison? As opposed to other persons who are subjected to police interrogation, the prison inmate’s custodial status is not transitory; his questioners have not “cut him off from the outside world.” He undergoes no subtle pressures from the fact of his custody to satisfy his questioners in the hope that they might release him; instead, the prison inmate knows that his custody will continue as a result of a court order no matter what he tells his questioners and no matter how satisfied or dissatisfied they may be with his responses. In a decision predating Perkins, this court declined to require that Miranda warnings be given to inmates solely because of their inmate status. (People v. Johnson (1990), 197 Ill. App. 3d 762, 765, 555 N.E.2d 412, 413.) “[Cjustody in the prison setting ‘necessarily implies a change in the surroundings of the [inmate] which results in an added imposition on his freedom of movement.’ ” (Johnson, 197 Ill. App. 3d at 765, 555 N.E.2d at 413, quoting Cervantes, 589 F.2d at 428.) While this court acknowledged the holding of Mathis, that inmates incarcerated on unrelated charges are “in custody in the literal sense” (Johnson, 197 Ill. App. 3d at 765, 555 N.E.2d at 413; cf. Perkins, 496 U.S. at 297, 110 L. Ed 2d at 251, 110 S. Ct. at 2397 (stating “[w]e reject the argument that Miranda warnings are required whenever a suspect is in custody in a technical sense”)), this court declined to.uphold a suppression order absent coercive pressures at the time the incriminating statements were made. Johnson, 197 Ill. App. 3d at 765-66, 555 N.E.2d at 413-14. Defendant in the present case had been previously arrested, tried, convicted, and sentenced to prison. Given this history, one can reasonably assume that defendant was familiar with his fifth amendment protections when he was interviewed in prison. “At this point in our history virtually every schoolboy is familiar with the concept, if not the language of the [fifth amendment] ***.” (Michigan v. Tucker (1974), 417 U.S. 433, 439, 41 L. Ed. 2d 182, 190, 94 S. Ct. 2357, 2361.) “Rewarning the defendant *** does not serve the purpose of advising the defendant of a previously unknown right to ‘exert some control over the course of the interrogation.’ ” United States v. Rogers (10th Cir. 1990), 899 F.2d 917, 922-23, quoting Moran v. Burbine (1986), 475 U.S. 412, 426, 89 L. Ed. 2d 410, 424, 106 S. Ct. 1135, 1143. The Supreme Court has recognized that failure to give Miranda warnings “does not entitle the suspect to insist that statements made by him be excluded in every conceivable context.” (Tucker, 417 U.S. at 451, 41 L. Ed. 2d at 197, 94 S. Ct. at 2367.) “Volunteered statements of any kind are not barred by the Fifth Amendment and their admissibility is not affected by our holding today.” Miranda, 384 U.S. at 478,16 L. Ed. 2d at 726, 86 S. Ct. at 1630. Miranda was never intended to apply to every interaction between the authorities and suspects. (See Mathiason, 429 U.S. at 495, 50 L. Ed. 2d at 719, 97 S. Ct. at 714.) The Court, in creating Miranda’s prophylactic protections, sought to strike a balance “between society’s legitimate law enforcement interests and the protection of the defendant’s Fifth Amendment rights.” (Burbine, 475 U.S. at 424, 89 L. Ed. 2d at 423, 106 S. Ct. at 1142; see also Markman, Miranda v. Arizona: A Historical Perspective, 24 Am. Grim. L. Rev, 193, 211 (1986) (stating that a basic contention of Miranda was that its requirements would not be difficult for the police to follow or unduly harmful to law enforcement in general).) As courts extend Miranda to new contexts, they should be careful to weigh the balance of each application and to insure that Miranda’s “compromise” is not lost to one side or the other (Saltzburg, Miranda v. Arizona Revisited: Constitutional Law or Judicial Fiat, 26 Washburn L. J. 1, 23 (1986)). I believe there are legitimate law enforcement interests present in this case. Concern for the safe and efficient operation of our penal institutions requires “mutual accommodation between institutional needs and objectives and the provisions of the Constitution that are of general application.” (Wolff v. McDonnell (1974), 418 U.S. 539, 556, 41 L. Ed. 2d 935, 951, 94 S. Ct. 2963, 2975.) “[Cjentral to all other corrections goals is the institutional consideration of internal security within the corrections facilities themselves.” (Pell v. Procunier (1974), 417 U.S. 817, 823, 41 L. Ed. 2d 495, 502, 94 S. Ct. 2800, 2804.) “[Wjhile persons in government-imposed confinement retain various rights secured by the Bill of Rights, they retain them in forms qualified by the exigencies of prison administration and the special governmental interests that result.” Conley, 779 F.2d at 973. The meeting between Irvin and the defendant concerned institutional goals deserving of protection. Irvin asked defendant various questions relating to defendant’s safety and the need for protection within the institution. Defendant, arguing that Mathis applies, urges us to find that this meeting was a custodial interrogation. To interpret Mathis this broadly “would, in effect, create a per se rule that any investigatory questioning inside a prison requires Miranda warnings.” Cervantes, 589 F.2d at 427 (holding that incarceration does not itself render an interrogation custodial). The Supreme Court has recognized that a citizen’s individual rights may be limited once the person has been introduced into the criminal justice system as a' detainee (the term defined in Bell v. Wolfish (1979), 441 U.S. 520, 523, 60 L. Ed. 2d 447, 458, 99 S. Ct. 1861, 1865-66, to describe persons charged with a crime, held in custody, and awaiting trial), or as a prison inmate. While convicted prisoners do not forfeit all constitutional protections by reason of their conviction and confinement in prison (see Jones v. North Carolina Prisoners’ Labor Union, Inc. (1977), 433 U.S. 119, 129, 53 L. Ed. 2d 629, 641, 97 S. Ct. 2532, 2540 (recognizing reasonable restrictions on first amendment rights); Meachum v. Fano (1976), 427 U.S. 215, 225, 49 L. Ed. 2d 451, 459, 96 S. Ct. 2532, 2538 (recognizing a due process right); McDonnell, 418 U.S. at 555-56, 41 L. Ed. 2d at 950-51, 94 S. Ct. at 2974-75 (recognizing a due process right); Procunier, 417 U.S. at 821-22, 41 L. Ed. 2d at 501, 94 S. Ct. at 2804 (recognizing prisoner’s freedom of speech and religion under the first and fourteenth amendments)), these constitutional rights are nonetheless subject to lawful restrictions and limitations. (Bell, 441 U.S. at 545, 60 L. Ed. 2d at 472, 99 S. Ct. at 1877 (deferring to prison regulations despite inmates’ first, fourth, and fifth amendment claims); Jones, 433 U.S. at 130-31, 53 L. Ed. 2d at 641-42, 97 S. Ct. at 2540-41 (restricting inmate’s first amendment speech and assembly rights); Price v. Johnston (1948), 334 U.S. 266, 285, 92 L. Ed. 1356, 1369, 68 S. Ct. 1049, 1060.) Here, defendant is not even arguing the infringement of a constitutional right, but only that Miranda warnings should have been given. “The prophylactic Miranda warnings therefore are ‘not themselves rights protected by the Constitution but [are] instead measures to insure that the right against compulsory self-incrimination [is] protected.’ ” New York v. Quarles (1984), 467 U.S. 649, 654, 81 L. Ed. 2d 550, 556, 104 S. Ct. 2626, 2630, quoting Tucker, 417 U.S. at 444, 41 L. Ed. 2d at 193, 94 S. Ct. at 2364. As a last matter, I point out that holding Miranda warnings are not applicable to interrogations of prison inmates would not leave the inmates bereft of any constitutional protections. The State would still have to show that statements obtained through such interrogations were voluntarily given. In other words, incriminating statements extracted from prison inmates as a result of beatings, torture, or other coercive methods would be inadmissible at trial whether or not the prophylactic protections of Miranda were deemed applicable to interrogations of inmates. The nature of the requirement of voluntariness was discussed by Professor Michael H. Graham as follows: “An involuntary confession or admission is inadmissible. *** Self-incrimination and due process remain as the prime bases for exclusion ***. The test to determine whether a confession is voluntary is to discover if the accused’s will was overborne at the time he confessed. [Citation.] If so, the confession cannot be deemed the product of a rational intellect and a free will. [Citation.] The state must establish that the statement was knowingly, intelligently, and voluntarily made by a preponderance of the evidence.” M. Graham, Cleary and Graham’s Handbook of Illinois Evidence §502.11, at 227-28 (4th ed. 1984). Because Miranda has no application to the interrogation of prison inmates, I conclude that the trial court erroneously suppressed defendant’s statements.